DETAILED ACTION
Response to Amendment
The amendment filed 11/02/2021 has been entered.
Claims 1-3, 10-12, 14 and 20 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koudar (20170115382 A1) in view of Kim (US 20170168151 A1).
Regarding claim 1, Koudar teaches obtaining a correlation of at least two characteristics of a transducer[Abstract; 0004,0028,0040; Claim 1; Fig 9]; 
wherein the at least two characteristics of the transducer are obtained from a plurality of stored calibration results determined during a calibration of the transducer[0027, 0037, 0040, 0052-0053; Claim 17; All teach optimization and storage of values]; ….. 
determining a given transmission frequency for the transducer[0006];

generating a ranging signal command[#904 in Fig 9];
generating a damping signal command[#906 or #908 in Fig 9];
and outputting each of the ranging signal command and the damping signal command[0030, 0031];
wherein the ranging signal command instructs a PAS sensor to drive the transducer to output a ranging signal at the given transmission frequency, at a transmission amplitude, and at a transmission phase[Abstract; 0004-0006];
and wherein the damping signal command results in a dampening, at the damping ratio, of transducer reverberations arising from the ranging signal [Abstract; 0004-0006, 0030, Fig 9; Claim 1].
Koudar does not explicitly teach wherein the plurality of stored calibration results are stored in a Look-Up Table (LUT);[though it would be obvious to use a look up table to store the correlation instead of having to calculate it each time]
Kim teaches that wherein the plurality of stored calibration results are stored in a Look-Up Table (LUT);[abstract; 0058-0059; Claim 5]
It would have been obvious to modify the sensor controller of Koudar to refer to look up tables as taught by Kim in order to obtain the correlation between various parameters by having pre-prepared look up tables instead of having to calculate values each time. Doing so would reduce the load on the controller.
Regarding claim 10, Koudar teaches a transducer configured to generate a ranging signal and receive an echo signal[#204 in Fig 2];
wherein the ranging signal is characterized by a transmission amplitude, a transmission frequency, and a transmission phase[0002, 0005, 0006];
a transmit driver, coupled to the transducer, configured to generate a damping signal useful in damping reverberations in the transducer from generation of the ranging signal[0030; Fig 3];
wherein the damping signal is characterized by a damping amplitude, a damping frequency, and a damping phase[Abstract; 0004-0006, 0030, Fig 9; Claim 1]; 
wherein the transmit driver generates the damping signal in view of  at least two characteristics of the transducer obtained from a plurality of stored calibration results [0027, 0037, 0040, 0052-0053; Claim 17; All teach optimization and storage of values and damping]
 Koudar does not explicitly teach wherein the stored calibration results are stored in a Look-Up Table (LUT) correlating a given transmission frequency of the transducer to a damping ratio;[though it would be obvious to use a look up table to store the correlation instead of having to calculate it each time]
Kim teaches that wherein the stored calibration results are stored in a Look-Up Table (LUT) correlating a given transmission frequency of the transducer to a damping ratio; [abstract; 0058-0059; Claim 5]
It would have been obvious to modify the sensor controller of Koudar to refer to look up tables as taught by Kim in order to obtain the correlation between various parameters by having pre-prepared look up tables instead of having to calculate values each time. Doing so would reduce the load on the controller.
Regarding claim 20, Koudar teaches a first PAS sensor, provided with an article, configured to: detect an obstacle at a first ultra-short range distance from the article by damping reverberations arising in a first transducer after a transmission of a first ranging signal from the article and towards the obstacle[Fig 1; #104; 0022, 0023];
receive an echo signal reflected off the obstacle; output a modified first echo signal[0028]; 
and wherein the first transducer is configured to generate the first ranging signal and receive the echo signal[#204 in Fig 2]; 
wherein the first ranging signal is characterized by a transmission amplitude, a transmission frequency, and a transmission phase[0002, 0005, 0006]; 
wherein the first PAS sensor further comprises: a transmit driver, coupled to the transducer, configured to generate a damping signal to dampen the reverberations arising in the first transducer after the transmission of the first ranging signal[0030; Fig 3]; 
wherein the damping signal is characterized by a damping amplitude, a damping frequency, and a damping phase[Abstract; 0004-0006, 0030, Fig 9; Claim 1]; 
wherein the transmit driver generates the damping signal in view of at least two characteristics of the transducer obtained from stored calibration results[0027, 0037, 0040, 0052-0053; Claim 17; All teach optimization and storage of values and damping];….. 
a second PAS sensor configured to: detect the obstacle at a second ultra-short range distance from the article by damping second reverberations arising in a second transducer after transmission of a second ranging signal from the article and towards the obstacle[Fig 1; #104; 0022, 0023];
receive a second echo reflected off the obstacle; and output a modified second echo signal[0028];

Koudar does not explicitly teach and wherein the stored calibration results are stored in a Look-Up Table (LUT) correlating a given transmission frequency of the transducer to a damping ratio[though it would be obvious to use a look up table to store the correlation instead of having to calculate it each time]…
Kim teaches that and wherein the stored calibration results are stored in a Look-Up Table (LUT) correlating a given transmission frequency of the transducer to a damping ratio[abstract; 0058-0059; Claim 5]…
It would have been obvious to modify the sensor controller of Koudar to refer to look up tables as taught by Kim in order to obtain the correlation between various parameters by having pre-prepared look up tables instead of having to calculate values each time. Doing so would reduce the load on the controller.
Regarding claim 2, Koudar, as modified, teaches the given transmission frequency for the transducer to the reverberation time, and the damping ratio.[Abstract; 0005-0006].
Koudar does not explicitly teach the use of a LUT[though it would be obvious to use a look up table to store the correlation instead of having to calculate it each time]
Kim teaches the use of a LUT[abstract; 0058-0059; Claim 5]
It would have been obvious to modify the sensor controller of Koudar to refer to look up tables as taught by Kim in order to obtain the correlation between various parameters by having 
Regarding claim 3, Koudar, as modified, teaches a storage medium populated based on at least two calibrations of the transducer.[0027, 0052; claim 17]
Koudar does not explicitly teach the use of a LUT[though it would be obvious to use a look up table to store the correlation instead of having to calculate it each time]
Kim teaches the use of a LUT[abstract; 0058-0059; Claim 5]
It would have been obvious to modify the sensor controller of Koudar to store the data in look up tables as taught by Kim in order to obtain the correlation between various parameters by having pre-prepared look up tables instead of having to calculate values each time. Doing so would reduce the load on the controller.
Regarding claim 4, Koudar, as modified, teaches the at least two calibrations of the transducer occur during each of production and during operational use of the transducer.[0027, 0052; claim 17]
Regarding claim 5, Koudar, as modified, teaches each of the at least two calibrations of the transducer establish a relationship between a temperature of the transducer and a transmission frequency for the transducer.[0032, 0040, 0053]
Regarding claim 6, Koudar does not explicitly teach the damping ratio is between thirty percent (30%) and eighty percent (80%) of the transmission amplitude.
However, it would have been obvious to one having ordinary skill in the art to use a damping ratio between 30% to 80% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Koudar, as modified, teaches the damping signal command results in a providing of the damping signal having a damping phase that is substantially opposite the transmission phase.[0030 teaches out of phase]
Regarding claim 8, Koudar, as modified, teaches the damping signal command results in a providing of the damping signal having a damping phase that is one hundred and eighty degrees out of phase with the transmission phase.[0030 teaches out of phase]
Regarding claim 9, Koudar, as modified, teaches the at least two characteristics of the transducer include, for a specified transmission frequency, the damping ratio to utilize to obtain the selected reverberation time.[Fig 9; 0005-0006, 0030-0032, 0051-0052, Claim 2]
Regarding claim 11, Koudar, as modified, teaches a controller, coupled to the transmit driver, configured to generate a damping signal command[0030-0031]; wherein the damping signal command instructs the transmit driver to generate the damping signal based upon the given transmission frequency of the transducer and in view of the stored calibration results.[0005-0006, 0027, 0037, 0040, 0052-0053; Claim 17; All teach optimization and storage of values and damping]
Regarding claim 12, Koudar, as modified, teaches the damping signal command instructs the transmit driver to generate the damping signal based upon the damping ratio.[0006, 0043, 0048]
Regarding claim 13,
Regarding claim 14, Koudar, as modified, teaches ..... and wherein the damping signal is generated by the transmit driver based upon the selected damping ratio.[Fig 9; 0005-0006, 0030-0032, 0048- 0052, Claim 1, 2, 5]
Koudar does not explicitly teach the controller is further configured to generate the damping signal command based upon at least one entry provided in the LUT; wherein the LUT provides at least one correlation of the reverberation time and the damping ratio; wherein the controller is further configured to communicate, in the damping signal command, the damping ratio selected from the LUT; [though it would be obvious to use a look up table to store the correlation instead of having to calculate it each time]
Kim teaches the controller is further configured to generate the damping signal command based upon at least one entry provided in the LUT[abstract; 0058-0059; Claim 5]; wherein the LUT provides at least one correlation of the reverberation time and the damping ratio[abstract; 0058-0059; Claim 5]; wherein the controller is further configured to communicate, in the damping signal command, the damping ratio selected from the LUT[abstract; 0058- 0059; Claim 5];
It would have been obvious to modify the sensor controller of Koudar to refer to look up tables as taught by Kim in order to obtain the correlation between various parameters by having pre-prepared look up tables instead of having to calculate values each time. Doing so would reduce the load on the controller.
Regarding claim 15, Koudar, as modified, teaches the controller is further configured to generate the damping signal command based upon a determined given transmission frequency of the transducer. [Fig 9; 0005-0006, 0030-0032, 0051-0052, Claim 1]
Regarding claim 16, Koudar, as modified, teaches the controller is further configured to determine the given transmission frequency based upon a calibration of the transducer[0028]; 
Regarding claim 17, Koudar, as modified, teaches the damping phase is opposite the transmission phase.[0030-discloses out of phase].
Regarding claim 18, Koudar does not explicitly teach wherein the damping amplitude is between forty-five percent (45%) and sixty-five percent (65%) of the transmission amplitude.
However, it would have been obvious to one having ordinary skill in the art to use a damping amplitude between 45% to 65% of the transmission amplitude, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Koudar does not explicitly teach the damping frequency is within twenty percent (20%) of the transmission frequency.
However, it would have been obvious to one having ordinary skill in the art to have a damping frequency within twenty percent (20%) of the transmission frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but are not persuasive for the reasons given above in the rejection at para 7-9. Additionally it would have been obvious to a person of ordinary skill to utilize pre-prepared look up tables to obtain the correlation between 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645